
	

113 HR 364 IH: Supplemental Security Income Equality Act
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 364
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Pierluisi (for
			 himself, Mr. Faleomavaega,
			 Mrs. Christensen,
			 Ms. Bordallo,
			 Mr. Sablan, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To extend the supplemental security income program to
		  Puerto Rico, the United States Virgin Islands, Guam, and American Samoa, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supplemental Security Income Equality
			 Act.
		2.Extension of the
			 supplemental security income program to Puerto Rico, the United States Virgin
			 Islands, Guam, and American Samoa
			(a)In
			 generalSection 303 of the Social Security Amendments of 1972 (86
			 Stat. 1484) is amended by striking subsection (b).
			(b)Conforming
			 amendments
				(1)Definition of
			 stateSection 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) is
			 amended by striking the 5th sentence and inserting the following: Such
			 term when used in title XVI includes Puerto Rico, the United States Virgin
			 Islands, Guam, and American Samoa..
				(2)Elimination of
			 limit on total payments to the territoriesSection 1108 of such
			 Act (42 U.S.C. 1308) is amended—
					(A)in the section
			 heading, by striking ;
			 limitation on total payments;
					(B)by striking
			 subsection (a); and
					(C)in subsection (c),
			 by striking paragraphs (2) and (4) and redesignating paragraphs (3) and (5) as
			 paragraphs (2) and (4), respectively.
					(3)United States
			 nationals treated the same as citizensSection 1614(a)(1)(B) of
			 such Act (42 U.S.C. 1382c(a)(1)(B)) is amended—
					(A)in clause (i)(I),
			 by inserting or national, after citizen;
					(B)in clause (i)(II),
			 by adding ; or at the end; and
					(C)in clause (ii), by
			 inserting or national after citizen.
					(4)Territories
			 included in geographic meaning of United StatesSection 1614(e)
			 of such Act (42 U.S.C. 1382c(e)) is amended by striking and the District
			 of Columbia and inserting , the District of Columbia, Puerto
			 Rico, the United States Virgin Islands, Guam, and American
			 Samoa.
				(c)Waiver
			 AuthorityThe Commissioner of
			 Social Security may waive or modify any statutory requirement relating to the
			 provision of benefits under the Supplemental Security Income Program under
			 title XVI of the Social Security Act in the Virgin Islands, Guam, or Puerto
			 Rico, to the extent that the Commissioner deems it necessary in order to adapt
			 the program to the needs of the territory involved.
			(d)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on the 1st day of the 1st
			 Federal fiscal year that begins 1 year or more after the date of the enactment
			 of this Act.
			
